t c memo united_states tax_court namhi lee petitioner v commissioner of internal revenue respondent docket no filed date antar p jones for petitioner michael dematos and rose r gole for respondent memorandum opinion jacobs judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent’s motion is premised on the ground that petitioner did not file her petition within the time prescribed in sec_6213 petitioner filed an objection to respondent’s motion alleging that respondent’s notice_of_deficiency on which this case is based is invalid because it was not properly addressed to her background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new york when her petition was filed respondent determined a deficiency in income_tax of dollar_figure an addition_to_tax pursuant to sec_6651 of dollar_figure and a sec_6662 penalty of dollar_figure with respect to the year on date respondent mailed via certified mail three duplicate notices of deficiency for to petitioner one duplicate notice bore the address west 56th street suite 2a new york ny the 56th street location the zip code was incorrect the correct zip code for the 56th street location is the certified mail tracking number for this notice is the parties stipulated that the 56th street location was petitioner’s last_known_address 1all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure 2petitioner is a family primary care doctor since she has leased the entire second floor of the 56th street location continued another duplicate notice was mailed to west 46th street 2nd floor new york ny the 46th street location and a third duplicate notice was mailed to an address in new jersey where petitioner had once lived petitioner never received notice or notice she eventually received notice according to the u s post office tracking database the post office corrected the notice zip code error and there were several attempts to deliver notice to petitioner the tracking database further shows that notice was declared unclaimed on date and was returned to the internal_revenue_service petitioner regularly checked her mailbox at the 56th street location on and off she had a receptionist at her office who would sign for packages and certified mail petitioner maintains that she never received notification of an attempted delivery of notice as stated supra petitioner received notice notice was mailed to the 46th street location on the same day respondent continued for her medical practice during she also used the 56th street location as her residence 3a post office customer service supervisor testified that standard post office procedures provide that when there is an initial failure to deliver a certified mail item two additional deliveries are to be attempted mailed notice that notice was signed for upon delivery but the signature on the domestic return receipt is illegible petitioner previously had an office suite on the second floor of the 46th street location in date that office was occupied by an unrelated party and petitioner’s mother lived on the fourth floor and ran a business from the third floor petitioner’s mail was often delivered to her mother petitioner’s mother would bundle the mail and at irregular intervals forward it to petitioner in an affidavit of petitioner’s mother attached to petitioner’s objection to respondent’s motion to dismiss petitioner’s mother asserts that she received notice from the unrelated party who was a tenant of the second floor of the 46th street location petitioner’s mother is elderly is not fluent in english does not sort her own mail and frequently is away from her residence at the 46th street location working in upstate new york petitioner received notice from her mother at the end of august sometime in late august petitioner attached notice to her petition which was untimely filed on date the last date to file a timely petition was date respondent concedes that the new jersey address to which notice was mailed was not petitioner’s last_known_address when that notice was mailed petitioner maintains that respondent’s notice_of_deficiency was not properly served and consequently she did not receive the notice via any mailing petitioner asserts that respondent’s assumption that petitioner’s mother sees petitioner frequently and therefore was able to deliver notice to petitioner timely is erroneous discussion sec_6212 provides that if the secretary determines that there is a deficiency in income_tax he is authorized to send notice of such deficiency to the taxpayer by certified mail or registered mail the notice_of_deficiency is sufficient if mailed to the taxpayer at his last_known_address unless the secretary has been properly notified under sec_6903 of the existence of a fiduciary relationship sec_6212 81_tc_42 pickering v commissioner tcmemo_1998_142 if the notice_of_deficiency is mailed to the taxpayer at the taxpayer’s last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 frieling v commissioner supra pincite see 763_f2d_89 2d cir if the notice is addressed to a person in the united_states the taxpayer ha sec_90 days after the mailing of the notice to file a petition in this court to redetermine the deficiency sec_6213 this court’s jurisdiction to redetermine tax deficiencies exists only when the commissioner issues a notice_of_deficiency and the taxpayer files a timely petition to redetermine that deficiency rule a c 93_tc_22 hunter v commissioner tcmemo_2004_81 in the case at bar the petition was not filed within the 90-day period prescribed by sec_6213 thus we lack jurisdiction to decide the substance of this case petitioner asserts that the notice_of_deficiency is invalid because respondent used an incorrect zip code in mailing notice to her if we conclude that the notice_of_deficiency is invalid we must dismiss this case on that basis and not for lack of a timely filed petition 74_tc_377 pickering v commissioner supra this court has long held that an inconsequential error in the address used in mailing a notice_of_deficiency does not render the notice invalid see frieling v commissioner supra sebastian v commissioner tcmemo_2007_138 pickering v commissioner supra an error in the address used in mailing a notice_of_deficiency is inconsequential where the error is so minor that it would not prevent delivery of the notice see mcmullen v commissioner tcmemo_1989_455 kohilakis v commissioner tcmemo_1989_366 this is not the first time we have had to decide the validity of a notice_of_deficiency addressed with an incorrect zip code in pickering v commissioner supra the notice_of_deficiency was addressed to the taxpayer using his correct name post office box number city and state but with a wrong zip code in that case the commissioner introduced into the record a statement from the acting postmaster in the taxpayer’s city that the incorrect zip code would not have affected the proper delivery of the notice_of_deficiency the taxpayer offered no evidence that the notice_of_deficiency was not delivered and we found it significant that the envelope bearing the notice_of_deficiency was returned to the commissioner marked unclaimed as opposed to address unknown or no such street or number similarly in boothe v commissioner tcmemo_1986_361 we stated although petitioners’ names street number and name city and state were all correct the zip code was for petitioners’ former california address petitioners did not establish that the u s postal service failed to comply with postal regulations or that a zip code is an element essential to delivery of the notice in question failure of petitioners to actually receive the notice does not vitiate it respondent addressed notice with petitioner’s correct name street number and name floor number city and state moreover the record demonstrates that the post office discovered the mistaken zip code and corrected it the post office tracking database shows that notice was delivered to the proper zip code and that it was eventually declared unclaimed petitioner did not present any evidence that the post office failed to comply with postal regulations and it is well recognized that once the notice_of_deficiency is mailed to the taxpayer’s last_known_address nothing in the code requires respondent to take additional steps to effectuate delivery howard v commissioner tcmemo_1993_315 citing 864_f2d_1191 5th cir see sebastian v commissioner supra considering the totality of the evidence we are satisfied that the use of an incorrect zip code in the mailing of notice to petitioner constitutes an inconsequential error that did not adversely affect the proper delivery of notice to petitioner this is not a case where the commissioner failed to exercise reasonable diligence in ascertaining the taxpayer’s last_known_address following the return of the notice_of_deficiency see 907_f2d_517 5th cir revg 92_tc_949 855_f2d_208 5th cir revg tcmemo_1987_363 744_f2d_674 9th cir revg tcmemo_1983_52 635_f2d_895 d c cir here the notice_of_deficiency was properly addressed to petitioner’s last_known_address but for the improper zip code and the notice_of_deficiency was returned to the internal_revenue_service stamped unclaimed not address unknown or with notification that the taxpayer had moved see 763_f2d_89 2d cir in sum we find that notice is a valid notice_of_deficiency hence we need not address the validity of notice to reflect the foregoing an order of dismissal will be entered granting respondent’s motion to dismiss for lack of jurisdiction
